Citation Nr: 1617400	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) (claimed as arteriosclerotic heart disease with coronary artery disease and as unstable angina), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned; a transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and exposure to herbicides is not shown.

2.  Ischemic heart disease (IHD), or any other heart condition, was not present during active duty; was not manifested to a compensable degree within one year from the date of separation from service in January 1972; and unstable angina, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event of service origin, including exposure to herbicides.


CONCLUSION OF LAW

Service connection for IHD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2016, the undersigned indicated that the hearing would focus on the issue of service connection for IHD and discussed the elements of the claim that was lacking to substantiate the claim, particularly the evidence pertaining to his claimed exposure to Agent Orange.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the etiology of the IHD and the circumstances surrounding the alleged Agent Orange exposure.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA has not provided the Veteran an examination in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Further development, however, is not required because there is no record of IHD or unstable angina, or complaints relative to IHD or unstable angina, during service, and the Veteran has not asserted such.  Moreover, the Veteran has not claimed, and the record does not suggest, that the onset of IHD or unstable angina (or symptoms related thereto) was in the years immediately after service.  It is undisputed that the Veteran has a current diagnosis of unstable angina.  However, what this case turns on is whether the Veteran's service on a vessel off the shore of Vietnam constitutes service in Vietnam under the regulations for purposes of establishing his exposure to herbicides.  If such can be established, then the Veteran's claim for service connection is substantiated as IHD is presumed to be related to his period of service.  Therefore, as competent medical evidence is on file to decide the claim, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including IHD, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicides during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  IHD is subject to presumptive service connection due to herbicide exposure.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 3.m.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's established position that Da Nang Harbor is not an inland waterway for VA purposes.  Regardless, the Veteran does not contend that he served on an inland waterway: like the Veteran in Haas, he served on an aircraft carrier in deep water.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran claims that he has a heart condition that is attributable to his period of service, particularly to exposure to herbicides (Agent Orange).  He stated that he served aboard an aircraft carrier (the USS Enterprise) off the shores of the Republic of Vietnam.  He specifically denied any history of direct exposure while on land to herbicides, as he served offshore.  At his February 2016 hearing, he testified that he was exposed to Agent Orange from its residue on laundry of people who flew off the aircraft carrier and would later return.  He asserted that his duties involved working in the laundry room of the ship.

The Veteran served on active duty from February 1970 to January 1972.  His DD Form 214N (his military discharge report) showed that he had foreign and/or sea service of 1 year and 5 months, and that he served aboard the USS Enterprise.  His military occupational specialty was ABH (aviation boatswain's mate).

Service treatment records (STRs) do not show any complaint, finding, history, diagnosis, or treatment for IHD, or any heart related problem or condition.  Based on the STRs, IHD, including unstable angina, did not have its onset in service.  It is also noted that the Veteran has not argued that his heart condition was present during service.  Thus, service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.

After service, documentation in the file indicates that a review of the Veteran's VA records, he was not diagnosed with any heart condition in the years immediately following service.  Rather, his diagnosis comes several decades later.  The first indication of a heart condition was the mention of unstable angina upon a visit to VA medical center in June 2005.  The Veteran does not contend otherwise.  Given that the onset of his heart condition is well beyond the one-year presumptive period following separation from service in 1972, service connection for IHD, or any heart condition, on a chronic disease presumptive basis is not established.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of a heart condition, even though the symptoms were not recorded during service.  The STRs, however, lack the documentation of the combination of manifestations sufficient to identify any heart condition and sufficient observation to establish chronicity during service.  In fact, the Veteran is not claiming that the onset of IHD or symptoms thereof occurred during service or for years thereafter.  Thus, as there is no evidence of continuity of symptomatology to support the claim of service connection for IHD, the preponderance of the evidence is against the claim of service connection for IHD, based on continuity of symptomatology under 38 C.F.R. § 3.303(b).
The Board next turns to the question of whether service connection for IHD, may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection), it is shown to be related to service.  After consideration of this theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is no medical opinion in the record that relates the Veteran's heart condition directly to his service.  The Veteran has not submitted any such evidence, nor has he suggested that an opinion exists.  Except for question of his exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's heart condition first documented after service beyond the one-year presumptive period, pertaining to a chronic disease, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).

Regarding exposure to herbicides, the Veteran asserts that his heart condition is attributable to exposure to Agent Orange during the course of his duties on board an aircraft carrier, where he worked in the laundry room.  He maintains that people aboard the ship would fly to Vietnam and back and that their clothes contained herbicide residue, with which he came into contact.  The Veteran does not assert that he set foot within the land borders of Vietnam, that he served on the inland waterways of Vietnam, or that his ship docked at a port in Vietnam.  Indeed, he served aboard an aircraft carrier.

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray, 27 Vet. App. at 325.  Given the Veteran's assertions and testimony of never having visited Vietnam or having never asserted that he served in its inland waterways, the Board finds that the Veteran's service aboard the USS Enterprise does not constitute service in Vietnam.  Rather, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.d.  The USS Enterprise is not included in that list (last updated February 5, 2016).

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for a heart condition.  38 U.S.C.A. § 1116(f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116(a)(1) for a heart condition, including IHD, does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As for the Veteran's assertion that Agent Orange was brought to his ship in the form of residue on clothes, and that he worked in the laundry room during the course of his duties aboard the USS Enterprise, there are no records to document the presence of herbicides on his ship, and there is no competent evidence of record to substantiate such a claim.  No documentation has been proffered to verify that a shipboard veteran was exposed to herbicides based on contact with laundry from people who flew into and over Vietnam.  Further, the Veteran is not competent to state that he was exposed to herbicides via clothes that may or may not have been contaminated with herbicide.  In short, his assertions are purely speculative.  For this reason, the Board finds that the Veteran was not exposed to herbicide aboard the ship.

In support of the Veteran's argument, he submitted several documents at the Travel Board hearing regarding possible exposure mechanisms for offshore veterans.  These documents include internet articles and an article entitled "Dioxin on the Carriers" published by the Blue Water Navy Vietnam Veterans Association.  The articles indicate that blue water veterans were exposed to dioxins in several ways, including: atmospheric and oceanic drift of Agent Orange from the Vietnamese landmass; cross-contamination with laundry of service members who traveled to the Vietnamese landmass; cross-contamination of the ship's fresh water intake system with water containing herbicides; and contamination of the ship's rations.  In addition, the reports contend the following arguments: equal disability prevalence rates among veterans who served offshore as compared to those who served on the Vietnamese mainland; evidence that the Australian government is compensating their own similarly-situated veterans; and the Court's recent decision in Gray v. McDonald, 27 Vet. App. 313 (2015).

In determining the regulatory definition of service in the Republic of Vietnam, VA carefully considered all the potential exposure mechanisms advanced by the Veteran.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20566 (April 16, 2008).  Specifically, VA noted that:

It is conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast.  For purposes of the presumption of exposure, however, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam.  More significantly, because ''offshore service'' encompasses a wide range of service remote from land and thus from areas of actual herbicide use, there is no reason to believe that any risk of herbicide exposure would be similarly pervasive among veterans of offshore service as among veterans of service within the land borders of Vietnam.

Id. at 20569.  VA also addressed a 2002 research study regarding Australian Navy veterans that found that a salt water distillation process performed in a laboratory did not remove dioxin particles.  However, VA indicated that the Australian study "was not peer reviewed or published, and...has never been cited in any subsequent reputable study of Agent Orange."  Id. at 20568.  Additionally, VA found flaws with the Australian study making comparisons about exposure to American veterans difficult, and therefore, VA made no revisions to the interpretation of "service in the Republic of Vietnam" based on the Australian study.  Id.  In conclusion, VA "found no indication that Congress intended a presumption covering offshore service" and found that "Congress reasonably intended to distinguish between areas where herbicides were actually applied and other areas, such as offshore areas, where herbicides were not used."  Id. at 20569.

In addition, the articles submitted by the Veteran contend that the Court's ruling in Gray eliminates the distinction between Blue Water veterans and Brown Water veterans.  The author of an internet article contends that VA "cannot contend that offshore vessels were not contaminated by Agent Orange."  Additionally, the document author contends that the Court indicated that VA's reliance on a 2011 Institute of Medicine report was improper and, as such, "has nullified the VA's statement that...Blue Water Navy was not exposed to herbicides."  In this regard, the Veteran argues that the Court's ruling in Gray effectively overturned the Blue Water-Brown Water framework established by Haas v. Peake.  However, the Court in Gray specifically did not reexamine the validity of VA's interpretation of limiting the presumptive exposure provisions to Brown Water veterans, indicating that "Haas affirmed that it was reasonable for VA to distinguish between offshore and inland waterways."  Gray, 27 Vet. App. 313, 320-321.  The Court further indicated that Haas indicated that the rationale underlying the distinction between inland and offshore waterways was consistent with the statutory and regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides.  Id. at 322; see also Haas v. Peake, 525 F.3d at 1183, 1185.  As such, the Court in Gray only addressed VA's interpretation of open deep-water harbors.  As discussed above, the USS Enterprise did not dock in an open deep-water harbor in the Republic of Vietnam; therefore, the Board finds the Veteran's case is distinguishable from the facts of Gray.
In the article "Dioxin on the Carriers," is it posited that, among other things, dioxin particles were attached to clothes of individuals who flew to and over Vietnam.  Besides a reference to "the principles of Newtonian physics," the document submitted by the Veteran does not reference any scientific data or study with respect to rendering the above conclusion.

Normally, articles or treatises can provide important support if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  In short, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim.  In the present case, the documents upon which the Veteran relies fall into this category.  The documents submitted by the Veteran do not specifically address the facts of the Veteran's case, are not based on scientific research, and do not provide conclusions with a degree of certainty to establish direct exposure in the Veteran's case.

As the Board finds that exposure to herbicides has not been established, the Board does not need to address the question of medical causation, i.e., evidence that a heart condition, was actually caused by exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The only evidence that relates the Veteran's current heart condition to service is his own lay statements and testimony.  To the extent the Veteran asserts that there is an association between his heart condition and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of a heart condition, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a heart condition, is not a condition found under case law to be capable of lay observation, i.e., the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether a heart condition, is the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements and testimony are offered as proof of a relationship between a current heart condition and his period of service (including exposure to herbicides therein), the statements are not competent evidence and must be excluded.  That is, they cannot be considered competent evidence favorable to the claim.

In sum, the evidence does not demonstrate that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, exposure to herbicides is not presumed.  There is also no evidence of record to show that the Veteran was actually exposed to herbicides in service.  There is no competent evidence of record linking a current heart condition, first shown decades after active duty, to any incident of service.

In view of the foregoing, the preponderance of the evidence is against the claim for service connection for a heart condition, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for ischemic heart disease (IHD) (claimed as arteriosclerotic heart disease with coronary artery disease and as unstable angina), to include as due to herbicide exposure, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


